—In an action to recover damages for personal injuries, the defendant appeals from a judgment of the Supreme Court, Kings County (Schaek, J.), entered October 14, 2009, which, upon a jury verdict awarding the plaintiff the principal sums of $250,000 for past pain and suffering, $50,000 for past medical expenses, $100,000 for future pain and suffering, and $50,000 for future medical expenses, and upon a stipulation reducing the award for past medical expenses to the principal sum of $41,166, is in favor of the plaintiff and against it in the principal sum of $441,166.
Ordered that the judgment is affirmed, with costs.
The amount of damages to be awarded to a plaintiff for personal injuries is a question for the jury, and its determination will not be disturbed unless the award deviates materially from what would be reasonable compensation (see CPLR 5501 [c]; Chery v Souffrant, 71 AD3d 715, 716 [2010]; Keaney v City of New York, 63 AD3d 794, 795 [2009]). Under the circumstances presented here, the award did not deviate materially from what would be reasonable compensation. Florio, J.P., Dickerson, Chambers and Lott, JJ., concur.